           Case 3:18-cv-05927 Document 1-2 Filed 11/14/18 Page 1 of 4




 1
                                              ^ ' -owledgedRemipt,th,.;               T
2                                        of
                                              in       I G—              W     ington..
 3
                                        Signature:        -        ~
 4                                       Print Name:            G. ! G. 7,
                                                  Asiislent AdoWmv QmwwW
 5

 6

 7               IN THE SUPERIOR COURT OF THE STA'L'E OF WASHINGTON
                           IN AND FOR THE, COUNTY OF PIERCE
 8
                                                   Cause No. ig —z — t t (R
 9   MEGAI~N ANNE? MURGAN,
                                                   COMPLAINT
10                    Plaintiff,
11                                                 42 U.S.C. Sect 1983 CIVIL RIGHTS CLAIM
     vs.
12   THE SECRETARY OF THE
13   DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES, THE CHIEF
14   EXECUTIVE OFFICER OF
     WESTERN STATE. HOSPITAL,
15   JOHN DOES I —10,
                Defendants.
16
17
18                                      I.     INTRODUCTION

19               1.     This is a civil rights action brought under 42 U.S.0 sect 1983 to recover

20    damages from the wrongful and unlawful detention at Western State Hospital. The

21    Plaintiff, Megahn Anne Morgan, was found not guilty by reason of insanity (NGRI) of

22    attempted assault in the second degree on August 24, 2005. The Plaintiff was sent to
       Western State Hospital. The maximum time:that the Plaintiff could lawfully be held at
23
       Western State Hospital is 5 years. The Plaintiff was released from involuntary
24
       commitment to voluntary commitment on September 25, 2015, The Plaintiff was released
25

      COMPLAINT - 1                                                   Law Office of
                                                              KENT W. UNDERWOOD, P.S.
                                                               705 South 91h Street, Suite 205
             i    A                                                 Tacoma, WA 98405
                              03                                   Phone (253) 627-2600
                                                                    Fax (253) 666-4904
            Case 3:18-cv-05927 Document 1-2 Filed 11/14/18 Page 2 of 4
a



    1   from Western State Hospital voluntary commitment on February 10, 2015, more than 5

    2   years past her maximum release date.
    3          2.       Staff at Western State Hospital is required to perform evaluations every
    4   six months to determine if a patient has had her sanity restored. Despite these evaluations,
    5   the Plaintiff was not released, despite having been there past her maximum release date.

    6                                         II. PARTIES
    7          3.       Plaintiff Megahn Anne Morgan is a citizen of the United States residing at
    8   all relevant times in Pierce County, Washington.
    9          4.       The following list of Defendants each and all acted under color of state
10      law at all relevant times:
11              5.      John Doe 1, The Secretary of the Defendant Department of Social and
12      Health Services (DSHS) located at 1500 Jefferson St., Olympia, Washington, 98504.
13      DSHS is liable for constitutional violations alleged herein.
14             6.       John Doe 2, the Chief Executive Officer of Western State Hospital is
15      liable for constitutional violations alleged herein.
16             7.       John or Jane Does number 1 — 10 whose names and numbers are not yet
17      known were at all relevant times employees of Western State Hospital or contracted to
18      perform work at Western State Hospital.
19                                   III. JURISDICTION AND VENUE
20             8.       Jurisdiction is established by 28 U.S.C. sections 1331 and 1343 for all
21      claims alleged under 42 U.S.C. sect. 1983.
22             9.       Venue is proper in the Western District under 28 U.S.C. 1391 as all
23      domiciled in the district and all claims arose therein. Additionally, all defendants acted
24      under color of Washington State law.
25


        COMPLAINT - 2                                                  Law Office of
                                                               KENT W. UNDERWOOD, PS,
                                                                705 South 91h Street, Suite 205
                                                                     Tacoma, WA 98405
                                                                    Phone (253) 627-2600
                                                                     Fax (253) 666-4904
          Case 3:18-cv-05927 Document 1-2 Filed 11/14/18 Page 3 of 4




 I                                         IV. FACTS
2            10.    On August 8, 2005, Plaintiff Megahn Morgan was found not guilty by
3    reason of insanity for attempted assault in the second degree. She was committed to
4    Western State Hospital until either her sanity was restored or up to the maximum term of
5    5 years.
6            11.     The Plaintiff was released from involuntary commitment to voluntary
 7   commitment on September 25, 2018, more than 5 years past her maximum commitment
8    term.
9                                  V. CAUSES OF ACTION
10           12.     Plaintiff alleges that defendants unreasonable and prolonged seizure under
11   the 4t' Amendment of the United States Constitution.
12           13.     Plaintiff alleges that defendants procedural due process rights under the 50'
13   and 140' Amendments of the United States Constitution.
14                                    VI. RELIEF SOUGHT
15           14.     Plaintiff hereby demands a trial by jury.
16           15.     Plaintiff requests all available general, special, and punitive damages for
17   past, present and future injury and deprivation, as well as pre- and post judgment interest.
18           16.     Plaintiff requests the foregoing compensatory and punitive damages in an
19   amount ascertained according to proof, the value of her civil rights to be determined by a
20   jury of her peers.
21         ' 17.     Plaintiff requests an award of reasonable attorney fees and costs pursuant
22   to 42 U.S.C. sect. 1988, 28 U.S.C. sect. 2412, or any other statutory or common law
23   basis, and for such other relief to which Plaintiff may be justly entitled in the wisdom of

24   //
25   //


     COMPLAINT - 3                                                Law Office of
                                                          KENT W. UNDERWOOD, P.S.
                                                           705 South 9+h Street, Suite 205
                                                                Tacoma, WA 98405
                                                               Phone (253) 627-2600
                                                                Fax (253) 6664904
               Case 3:18-cv-05927 Document 1-2 Filed 11/14/18 Page 4 of 4

ti
     1




         1         the court.
         2         RESPECTFULLY SUBMITTED this 251h Day of September, 2018.
         3

         4                                 By    V                  ' \Aj
                                                                    ~
                                                  ENT *1 RWOOD
         5                                       Attorney for Megahn Morgan
                                                 Law Office of Kent W. Underwood, P.S.
         6
                                                 705 S. 9111 St., Ste 205
         7                                       Tacoma, WA 98405
                                                 (253) 627-2600
         8

         9

     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


             COMPLAINT - 4                                      Law Office of
                                                        KENT W. UNDERWOOD, P.S.
                                                         705 South 91h Street, Suite 205
                                                              Tacoma, WA 98405
                                                             Phone (253) 627-2600
                                                              Fax(253)666-4904
